OPINION
This case is now before the court on a motion to dismiss the appeal and to affirm the judgment.
The motion is based upon the fact that the appeal bond was not approved as required by Statutes 1927, p. 80, c. 54, and annexed to a copy of the judgment roll, as provided by statute, Stats. 1915, c. 142, sec. 11.
Section 5358, Rev. Laws, section 8905, Nev. Comp. Laws 1929, provides that no appeal shall be dismissed for insufficiency of the undertaking provided a good and sufficient undertaking, approved by the justices of the supreme court, be filed in the supreme court before the hearing upon the motion to dismiss the appeal.
A good and sufficient bond was filed on the day previous to the hearing and was duly approved by the justices of this court; hence the motion should be denied.
Section 2, c. 97, Stats. 1923, provides that no appeal shall be dismissed for any defect or informality in the *Page 72 
appellate proceedings until the appellant has been given an opportunity to correct the same.
Appellant is allowed fifteen days from receipt of a copy hereof in which to attach the original bond and the one approved by this court to the judgment roll.
Motion denied.
     ON RESPONDENT'S APPLICATION FOR AN ORDER TO PERMIT HIM TO PROVE CERTAIN EXCEPTIONS
September 3, 1931.                      2 P.2d 130.